Dayton, J. (dissenting).
It would seem that the receipt was an enforceable contract for the sale of real estate. It contains no forfeiture nor does it appear that either party was at fault, unless by the mutual neglect to execute a more formal document, which was not prepared and which was not a necessity. Certainly the time within which the performance ivas required had not expired when this action was brought. The stipulation that defendants attended at the time and place and were ready and willing to carry out the terms and conditions of said contract and that plaintiff has neglected to carry out said contract does not entitle the defendants to forfeiture, and there is no suggestion that the defendants have suffered damage.
The judgment should, be reversed and a new trial ordered, with costs to appellant to abide the event.
Judgment affirmed, with costs.